Opinion of the court.
Southard J.
It is insisted, that the alteration in the note, without the consent of the maker, was a forgey, and made the note void ; and it must be considered as a forgery, until the alteration is accounted for. But however true the law, the argu*ment were better addressed to the jury than the court. The proof of the note as stated in the bill of exceptions, was such as to demand its admission ; after which, its corruption was a fit matter for consideration. But it appears to me, that either as matter of law, or of fact, but little doubt on the subject could be felt by either court or jury. The suit was brought by adminis*850trators de bon. non. The alteration could produce no effect on the parties, except to make the note bear interest one day later, and save the defendant from the payment of a few cents; and there were several endorsements on the back of the note, proving that defendant had made several payments upon it, long after its date. Under such circumstances, to presume a forgery, would be a violation of all probabilities.
There must be judgment for the defendant in error.